DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 6/23/2021. Claims 1 and 10-12 have been amended.  Amendments to claims have been fully considered.
Applicant’s amendments and clarification in Applicant’s remarks change the interpretation sufficiently to avoid the previously identified double patenting issue.  Therefore, the double patenting rejection is hereby withdrawn.
Applicant’s amendments also are sufficient to overcome the previous rejection under 35 U.S.C. 101.  The rejection is hereby withdrawn.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner requested that the scope of the subject matter of claim 12 be amended to align with the subject matter of the other independent claims.  Examiner contacted Applicant’s counsel and suggested amendments to claims 12.
Authorization for this examiner’s amendment was given in a telephone interview and subsequent email correspondence with Kevin Mierzwa (reg. 38,049), on 7/7/2021.
Claim 12 has been amended as follows:

Claim 12 (Examiner Amendment) A two-step deletion subscriber entity comprising a backend service for providing an end user service and for enacting an end user data deletion request for an end user, the backend service entity comprising:
              a memory storing computer readable code; and
              a processor operatively coupled to the memory, the processor configured to:      
                        receive from a privacy broker system a prepare for deletion message relating to the end user data deletion request, wherein the prepare for deletion message comprises enabling data for enabling the obtaining of a privacy event;  
prepare to enact the end user data deletion request  by gathering data as gathered data relating to the end user that are to be retained, and storing or archiving the gathered data that are to be retained;
after preparations for enacting the end user data deletion request are complete, communicate a ready for deletion message to the privacy broker system; and
after receipt of a deletion message from the privacy broker system, enact the end user data deletion request.

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1-15 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Smyth (U.S. Pat. App. Pub. 2017/0372097 A1) teaches setting a predetermined criteria for selecting stored user data, collecting the data and executing instructions for preventing the data from be legible to a terminal or user; Vogel (U.S. Pat. App. Pub. 2019/0156053 A1) teaches privacy regulator module having a dataflow controller configured to monitor data and managing requests from a data compliance module to act on data stored on a cloud computing platform; Wang (U.S. Pat. App. Pub. 2014/0047511 A1) teaches private storage area designated for users accounts and issued unique identifiers to location specific data for deletion requests. 
The claimed steps for carrying out the two-step process of requesting and deleting data is determined while these separate techniques are disclosed in the prior art, there is no reason to combine the teachings Vogel or Wang with the primary reference Smyth to achieve the claimed invention as a whole. 
Therefore, Smyth, Vogel, and Wang do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “ … communicate a prepare for deletion message to one or more two-step deletion target subscriber entities to instruct the one or more two-step deletion target subscriber entities to prepare to enact the data deletion request, wherein the prepare for deletion message comprises data for enabling the one or more two-step deletion target subscriber entities to obtain the privacy event; and communicate a deletion message to the one or more two-step deletion target subscriber entities only after a ready for deletion message is received from each of the one or more two-step deletion target subscriber entities, wherein the deletion message instructs the one or more two-step deletion target subscriber entities to enact the data deletion request; wherein each of the one or more two-step deletion target subscriber entities comprises a backend service entity for enacting the data deletion request.”
Recited in claim 10 as,” … communicating a prepare for deletion message to one or more two-step deletion target subscriber entities to instruct the one or more two-step deletion subscriber entities to prepare to enact the data deletion request, wherein the prepare for deletion message comprises data for enabling the one or more two-step deletion subscriber entities to obtain the privacy event, wherein the deletion message instructs the one or more two-step deletion target subscriber entities to enact the data deletion request; and communicating a deletion message to the one or more two-step deletion target subscriber entities only after a ready for deletion message is received from each of the one or more two-step deletion subscriber entities, wherein each of the one or more two-step deletion target subscriber entities comprises a backend service entity for enacting the data deletion request.”
Recited in claim 12 as, “ … receive from a privacy broker system a prepare for deletion message relating to the end user data deletion request, wherein the prepare for deletion message comprises enabling data for enabling the obtaining of a privacy event; prepare to enact the end user data deletion request  by gathering data as gathered data relating to the end user that are to be retained, and storing or archiving the gathered data that are to be retained; after preparations for enacting the end user data deletion request are complete, communicate a ready for deletion message to the privacy broker system; and after receipt of a deletion message from the privacy broker system, enact the end user data deletion request.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493